Title: From James Madison to Albert Gallatin, 18 December 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Decr. 18th. 1807.

With a view to accommodate the Tunisian Ambassador, certain goods, shipped by Messrs. Stricker & others of Baltimore, were taken from on board the Brig Franklin in the port of Boston.  By this transaction Mr. Stricker, becomes liable for four thousand & ninety one dollars & 13/100, for which sum you will please to issue your warrant on the appropriations for Barbary Intercourse, in favor of Mr. Daniel Brent, who is to be charged with the same until the necessary vouchers are produced.  I am &c.

James Madison.

